HamiltoN, Judge,
delivered the following opinion:
This ease comes up on demurrer, alleging that there is no showing in the complaint of a diversity of citizenship, such as is necessary to give this court jurisdiction. The allegation in the complaint is that the plaintiffs are citizens of the United States, residing in New York, and the defendant is a citizen of the United States, residing in San Juan.
The jurisdiction of Federal courts as to Americans generally depends upon diversity of citizenship. Residence is of im*252portance in some respects, but tbe primary question is as to diversity of citizenship. Judicial Code, § 24, gives jurisdiction to district courts of suits between citizens of different • states where the suit is not one arising under the Constitution, treaties, or laws providing otherwise. This has been construed in Marks v. Marks, 75 Fed. 321, which holds that citizenship and residence are different things, and that an averment of the one is not an averment of the other. It is true that the jurisdiction of tire United States district court for Porto Pico has some elements different from that of Federal courts elsewhere, in that it is given jurisdiction of all controversies where the parties on either side are “citizens of a state, territory, or district of the United States not domiciled in Porto Picoand it is also true that for some purposes there is a citizenship of the United States distinct from that of an individual state. Nevertheless the general rules as to jurisdiction apply to this district court. Non 'constat from the complaint that the plaintiffs and defendant are all citizens of the same1 state, and that the only difference between them is that the plaintiffs are residents of New York and the defendant a resident of San Juan. If the provisions in § 41 of the Jones Act as to domicil are important in the case at bar, the complaint is still deficient, inasmuch as residence and domicil are not the same thing.
Except in the case of foreigners, it is necessary that the complaint allege that the plaintiffs are citizens of a different state from the defendant. Residence is not the equivalent of citizenship. Whether an allegation of American citizenship without stating that of a particular state would be sufficient in a suit between such an American citizen and a foreigner *253is not presented by tbe pleadings. Tbe present suit is between American citizens; and not only bas tbe statute provided as above, but under the Constitution tbe statute could not pro-' vide otherwise. Tbe Constitution under wbicb tbe statute must be drawn provides in art. 3, § 2, tbat “tbe judicial power shall extend to all cases in law and equity . . . between citizens of different states.” TIow far Congress could go in adding to this a special jurisdiction for Federal courts exercising their functions in a territory, such as Porto Rico, need not be determined. Congress bas not done so. Tbe general rules of tbe jurisdiction of this court are the same as for other Federal courts.
Tbe demurrer, therefore, is sustained.
It is so ordered.